--------------------------------------------------------------------------------

Exhibit 10.3

RETENTION AGREEMENT

> > > THIS RETENTION AGREEMENT made as of the 15th day of August, 2019

B E T W E E N:

> > > SPHERE 3D CORP., a corporation existing pursuant to the laws of the
> > > Province of Ontario
> > > 
> > > (herein called the "Corporation")

OF THE FIRST PART

> > > and
> > > 
> > > JOSEPH O’DANIEL, residing in
> > > 
> > > (herein called the "Executive")

OF THE SECOND PART

              WHEREAS the Executive currently serves as President –
Virtualization & Professional Services of the Corporation (the "Position");

              AND WHEREAS in accordance with an employment letter dated January
25, 2017, the Corporation agreed to provide the Executive with a retention bonus
in the amount of US$700,442 of which US$533,802 is unpaid (the “Outstanding
Retention Payment”);

              AND WHEREAS the Corporation does not have sufficient financial
resources to pay the Outstanding Retention Payment to the Executive.
Accordingly, the Executive is prepared to waive his entitlement to receive the
Outstanding Retention Payment and restructure such payment entitlement on the
terms set forth in this Agreement;

              AND WHEREAS the Corporation considers the continuance of a sound
and vital management team of the Corporation to be essential to protecting and
enhancing the best interest of the Corporation and its shareholders and wishes
to enter into this Retention

--------------------------------------------------------------------------------

- 2 -

Agreement (the "Agreement") to encourage the Executive to continue to perform
all of his responsibilities in a diligent manner;

              IN CONSIDERATION of the mutual covenants set out herein, the
parties agree as follows:

1.          Waiver of Outstanding Retention Payment

              The Executive hereby agrees to waive and forfeit the Outstanding
Retention Payment.

2.          Ongoing Services

              The Executive shall devote sufficient time and attention towards
the interests of the Corporation in connection with holding the Position.
Without limiting the generality of the foregoing, the Executive shall continue
to perform all of his responsibilities related to the Position in a diligent,
faithful and professional manner. Executive's resignation as the President of
the Corporation or from any other office for which he receives no compensation,
or the Corporation's removal or termination of Executive from any such position,
shall have no effect on this Agreement or the parties' obligations hereunder.

3.          New Retention Bonus

              Provided the Executive continues to be employed by the Corporation
on January 12, 2020 (or such earlier date as is agreed in writing by the
Corporation and the Executive) (the “Retention Date”), the Corporation shall pay
the Executive within 5 business days of such Retention Date an amount equal to
the Outstanding Retention Payment plus US$10.00 (the "New Retention Payment").

              The Corporation shall pay the New Retention Payment to the
Executive in one lump sum payment, net of any applicable withholdings required
under U.S. federal, provincial, state, and local law. Any portion of the New
Retention Payment not paid on or before the deadline for payment shall bear
interest at the maximum rate permitted under Texas law. This Agreement is
intended to comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended ("Section 409A") and shall be construed and
administered in accordance with Section 409A. The Corporation shall indemnify
and hold harmless the Executive and promptly reimburse the Executive for all
losses, costs, expenses, taxes, and fees incurred by Executive as a result of
this Agreement not complying with Section 409A or one of the exemptions from
Section 409A.

              Notwithstanding the foregoing, if the Corporation shall terminate
the Executive prior to the Retention Date without Cause (as defined below), or
the Executive resigns his

--------------------------------------------------------------------------------

- 3 -

employment for Good Reason (as defined below), then the Executive shall be
entitled to receive the New Retention within 5 business days of such termination
date.

For purposes of this Agreement, "Good Reason" shall mean:

  a)

any act, set of facts or omissions with respect to the Executive that would, as
a matter of applicable law, constitute a constructive termination of the
Executive;

  b)

a change in the Executive’s position with the Corporation which results in a
material diminution of the Executive’s authority, duties, or responsibilities;

  c)

a reduction by the Corporation in the annual rate of the Executive’s base salary
or, if applicable, target bonus opportunity, and in the event of a Change of
Control (as defined below), as compared to Executive’s base salary and target
bonus opportunity in effect immediately prior to the public announcement of the
Change of Control;

  d)

the failure of the Corporation (i) to continue to provide the Executive an
opportunity to participate in any benefit or compensation plans provided to
employees who hold positions with the Corporation comparable to the Executive’s
position, (ii) to provide the Executive all other fringe benefits (or the
equivalent) in effect for the benefit of any employee group which includes any
employee who hold a position with the Corporation comparable to the Executive’s
position, where in the event of a Change of Control, such comparison shall be
made relative to the time immediately prior to the public announcement of such
Change of Control); or (iii) continue to provide director’s and officers’
insurance;

  e)

a change in the location of Executive's principal office to a different place
that is more than twenty-five miles from the Executive's principal office
immediately prior to such change;

  f)

a restriction or prohibition on Executive’s participation in outside activities
that have historically been permitted, such as third-party board, committee,
panel, or association membership; or

  g)

the Corporation's material breach of this Agreement, including, in the event of
a Change of Control, failure of the Corporation to obtain the consent of a
successor to perform all of the obligations of the Corporation under this
Agreement.

For purposes of this Agreement, "Cause" shall mean:

  a)

the Executive willfully failed to follow the lawful written directions of the
Board of Directors of the Corporation or Executive’s immediate superior;
provided that no termination for such Cause shall occur unless the Executive:
(i) has been provided with notice, specifying such willful failure in reasonable
detail, of the Corporation’s intention to terminate the Executive for Cause; and
(ii) has failed to cure or correct such willful failure within thirty (30) days
of receiving such notice;

  b)

the Executive engaged in gross misconduct, or gross incompetence which is
materially detrimental to the Corporation; provided that no termination for such


--------------------------------------------------------------------------------

- 4 -

 

Cause shall occur unless the Executive: (i) has been provided with notice,
specifying such gross misconduct or gross incompetence in reasonable detail, of
the Corporation’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such gross misconduct within thirty (30) days of
receiving such notice;

  c)

the Executive willfully failed to comply in any material respect with the
Corporation's policies where non-compliance would be materially detrimental to
the Corporation; provided that no termination for such Cause shall occur unless
the Executive: (i) has been provided with notice of the Corporation’s intention
to terminate the Executive for such Cause, and (ii) has failed to cure or
correct such willful failure within thirty (30) days of receiving such notice,
provided that such notice and cure period requirements shall not apply in the
event that such non- compliance is of a nature that it is unable to be remedied;
or

  d)

the Executive is convicted of a felony or crime involving moral turpitude
(excluding drunk driving unless combined with other aggravating circumstances or
offenses) or commission of a fraud which the Corporation reasonably believes
would reflect adversely on the Corporation.

4.          Accelerated Payment Upon a Change of Control

              In the event a Change of Control occurs prior to the New Retention
Payment being paid to the Executive, and provided that the Executive is employed
by the Corporation immediately prior to such Change of Control, then the
Executive shall be entitled, in his sole discretion, to receive the New
Retention Payment by providing written notice to the Corporation of his election
to receive such payment at any time within 30 days of such event. The
Corporation covenants and agrees to use its commercially reasonable efforts to
provide the Executive with written notice of a Change of Control within 5 days
of its occurrence.

              For the purposes of this Agreement, a "Change of Control" means:

              (a)        any "person" (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) becomes the "beneficial owner" (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing fifty (50%) percent or more of (i) the outstanding
shares of common stock of the Corporation, or (ii) the combined voting power of
the Corporation’s outstanding securities;

              (b)        the Corporation is party to a merger or consolidation,
or series of related transactions, which results in the voting securities of the
Corporation outstanding immediately prior thereto failing to continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), directly or indirectly, at least fifty
(50%) percent of the combined voting power of the voting securities of the

--------------------------------------------------------------------------------

- 5 -

Corporation or such surviving entity outstanding immediately after such merger
or consolidation; or

            (c)        the sale or disposition of all or substantially all of
the Corporation’s assets, or consummation of any transaction, or series of
related transactions, having similar effect (other than to a subsidiary of the
Corporation).

5.          Miscellaneous

5.1        This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, amalgamation, business reorganization or
otherwise) to all or substantially all of the business and/or assets of the
Corporation. No transaction shall be completed unless such successor shall have
executed and delivered an agreement whereby such successor expressly assumes the
obligations of the Corporation under this Agreement, but no such agreement shall
be necessary to making this Agreement binding upon such successors.

5.2        This Agreement shall enure to the benefit of and be enforceable by
the Executive’s successors, assigns, heirs, legal personal representatives,
executors and administrators. If the Executive should die while any amount would
still be payable to the Executive hereunder if the Executive had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s estate or such other person as may be properly
appointed by the Executive for this purpose.

5.3        Any notice or other communication required or permitted pursuant to
the terms of this Agreement shall be in writing and shall be deemed to have been
duly given and received when actually delivered or when mailed postage prepaid
and registered with return receipt requested and received or when transmitted by
facsimile (if provided) provided that the transmitter has received confirmation
of the successful completion thereof, if to the Corporation addressed as
follows:

Sphere 3D Corp.
895 Don Mills Road
Bldg. 2, Suite 900
Toronto, Ontario
M3C 1W3

Attention: Chief Executive Officer

And if to the Executive addressed as follows:

Joseph O’Daniel

--------------------------------------------------------------------------------

- 6 -

Or to such other address as the intended recipient may have theretofore
furnished to the sender in writing in accordance herewith. Any notice given
hereunder shall state in reasonable detail the factual basis underlying such
notice.

5.4        Except as expressly provided elsewhere in this Agreement, no
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer of the Corporation as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

5.5        The laws of the State of Texas shall govern all matters arising out
of or relating to this Agreement including, without limitation, its validity,
interpretation, construction, and performance but without giving effect to the
conflict of laws principles that may require the application of the laws of
another jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF TEXAS LOCATED IN ELLIS COUNTY, TEXAS OR THE FEDERAL
COURTS FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION. EACH PARTY HERETO
IRREVOCABLY SUBMITS AND AGREES TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR
THE RESOLUTION OF ALL CLAIMS, CONTROVERSIES, DISPUTES, AND CAUSES OF ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND EXPRESSLY WAIVES ALL OBJECTIONS THEY HAVE NOW OR MAY HAVE TO VENUE,
WHETHER BASED ON INCONVENIENCE OR ANY OTHER REASON.

5.5        The validity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

5.6        The section headings herein are for convenience only and shall not
limit the scope or affect of any provision hereof.

5.7        Unless otherwise specified, all references to amounts of money in
this Agreement refer to the lawful currency of the United States of America.

[Signature page to follow]

--------------------------------------------------------------------------------

- 7 -

            IN WITNESS WHEREOF this Agreement has been executed by the parties
hereto.

  SPHERE 3D CORP.


  By: /s/ Peter Tassiopoulos     Peter Tassiopoulos     Chief Executive Officer


SIGNED, SEALED & DELIVERED )     )     )     )   /s/ Shailan Topiwala ) /s/
Joseph O’Daniel Witness ) Joseph O’Daniel


--------------------------------------------------------------------------------